 
 
Exhibit 10.1



STOCK EXCHANGE AGREEMENT


AND PLAN OF REORGANIZATION


STOCK EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION (the "Agreement ”) dated
September 8, 2009,  by and among Ecolocap Solutions Inc., a Nevada corporation,
whose principal office is located at 740 Notre-Dame W., Suite 1525, Montreal,
Quebec, Canada (“ESI”); Micro Bubble Technologies Inc., a Nevada corporation
(“MBT”); and all of the shareholders of MBT set forth on Exhibit A (the “MBT
SHAREHOLDERS”)


R E C I T A L S


                A.          MBT is dedicated to exploit nanotechnology
applications with two patented and trade secreted technologies:
 
                              1) This technology is a new process that blends
non-miscible liquids (oil and water) on a submicron level.  This mixing of fuel
oils and water creates a new fuel product that is not an emulsified fuel which
MBT calls EM-Fuel.  MBT is actively selling this technology worldwide.
 
                              2) The other technology is a Carbon Nano Tube
battery.  MBT has demonstrated that the CNT Battery possess greater energy
output and  faster recharge times as compared to what exists in the market
today.
 
B.           MBT SHAREHOLDERS owns the number of shares of common stock of MBT
set forth on Exhibit A.


C.           ESI is a publicly traded company engaged in the business of
reducing carbon emissions.  On the Closing Date (as defined herein), ESI will
have authorized capital of 100,000,000 shares of common stock, $0.001 par value
per share.


D.           Prior to the Closing Date of the Agreement, ESI will have
43,813,739 shares of Common Stock issued and outstanding.


E.            ESI desires to acquire fifty five percent (55%) of the issued and
outstanding common stock of MBT, in consideration for which ESI shall issue to
MBT’s shareholders 54,000,000 restricted shares of its Common Stock.

 
 

--------------------------------------------------------------------------------

 



AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.


ARTICLE I


ACQUISITION OF MBT SHARES BY ESI


1.1   Acquisition of MBT. In the manner and subject to the terms and conditions
set forth herein, ESI shall acquire from MBT SHAREHOLDERS, not less than fifty
five percent (55%) of the issued and outstanding shares of MBT (the "MBT
Shares").




1.2           Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
"Exchange") shall become effective on the Closing Date as defined herein.


1.3           Consideration.


(a)           In connection with the acquisition of the MBT Shares, ESI shall
issue to MBT SHAREHOLDERS up to 54,000,000 restricted shares of ESI (the "ESI
Shares").


(b)           If the outstanding shares of ESI Common Stock are changed into a
different number or class of shares by reason of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization, or other similar transaction, then
the number of shares of Common Stock referenced in Section 1.3(a), above, shall
be appropriately adjusted.


(c)           No fractional shares of ESI Common Stock shall be issued in
connection with this Agreement, and no certificates or scrip for any such
fractional shares shall be issued.
 
                1.4           Effect of Stock Exchange. As of the Closing Date,
all of the following shall occur:


                                (a)           The Articles of Incorporation of
MBT and ESI, as in effect on the Effective Date, shall continue in effect
without change or amendment.


(b)           The Bylaws of MBT and ESI, as in effect on the Closing Date, shall
continue in effect without change or amendment.


(c)           Upon the Closing Date, Michael Siegel will be appointed President
and CEO of ESI, and Robert Egger Jr. will be appointed COO.  Robert Egger
Jr. will be appointed to the Board of Directors of ESI, in accordance with the
notice provisions of Rule 14f-1 of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”) if so required.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
                1.5           Disclosure Schedules. Simultaneously with the
execution of this Agreement: (a) ESI shall deliver a schedule relating to ESI
which, along with the reports of ESI filed with the Securities and Exchange
Commission, shall be referred to as the "ESI Disclosure Schedule" , and (b) MBT
SHAREHOLDERS and MBT shall deliver a schedule relating to MBT SHAREHOLDERS and
MBT (the "MBT Disclosure Schedule" and collectively with the ESI Disclosure
Schedule, the "Disclosure Schedules") setting forth the matters required to be
set forth in the Disclosure Schedules as described elsewhere in this Agreement.
The Disclosure Schedules shall be deemed to be part of this Agreement. ESI’S
Disclosure Schedule shall include, but is not limited to, all publicly filed
documents of ESI.


1.6           Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the MBT Shares and ESI Shares.




ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


ESI, MBT SHAREHOLDERS and MBT covenant that between the date hereof and the
Closing Date (as hereinafter defined):


2.1           Access by MBT SHAREHOLDERS and MBT. ESI shall afford to MBT
SHAREHOLDERS, MBT, and their legal counsel, accountants and other
representatives, throughout the period prior to the Closing Date, full access,
during normal business hours, to (a) all of the books, contracts and records of
ESI, and shall furnish MBT SHAREHOLDERS and MBT, during such period, with all
information concerning ESI that MBT SHAREHOLDERS or MBT may reasonably request
and (b) the properties of ESI in order to conduct inspections at MBT
SHAREHOLDERS and MBT’s expense to determine that ESI is operating in material
compliance with all applicable federal, state and local and foreign statutes,
rules and regulations, and that ESI's assets are substantially in the condition
and of the capacities represented and warranted in this Agreement. Any such
investigation or inspection by MBT SHAREHOLDERS or MBT shall not be deemed a
waiver of, or otherwise limit, the representations, warranties and covenants
contained herein. MBT SHAREHOLDERS and MBT shall grant identical access to ESI
and its agents.



2.2           Conduct of Business. During the period from the date hereof to the
Closing Date, the business of ESI and MBT shall be operated by the respective
entities in the usual and ordinary course of such business and in material
compliance with the terms of this Agreement. Without limiting the generality of
the foregoing:
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(a)           ESI and MBT, respectively, shall each use its reasonable efforts
to (i) keep available the services of the present agents of ESI and MBT; (ii)
complete or maintain all existing material arrangements; (iii) maintain the
integrity of all confidential information of ESI and MBT; and (iv) comply in all
material respects with all applicable laws; and (b) Except as contemplated by
this Agreement, ESI and MBT shall not (i) sell, lease, assign, transfer or
otherwise dispose of any of their material assets or property including cash;
(ii) agree to assume, guarantee, endorse or in any way become responsible or
liable for, directly or indirectly, any material contingent obligation; make any
material capital expenditures; (iii) enter into any transaction concerning a
merger or consolidation other than with the other party hereto or liquidate or
dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
related transactions, all or a substantial part of its property, business, or
assets, or stock or securities convertible into stock of any subsidiary, or make
any material change in the present method of conducting business; (iv) declare
or pay any dividends or make any other distribution (whether in cash or
property) on any shares of its capital stock or purchase, redeem, retire or
otherwise acquire for value any shares of its capital stock or warrants or
options whether now or hereafter outstanding; (v) make or suffer to exist any
advances or loans to, or investments in any person, firm, corporation or other
business entity not a party to this Agreement; (vi) enter into any new material
agreement or be or become liable under any new material agreement, for the
lease, hire or use of any real or personal property; (vii) create, incur, assume
or suffer to exist, any mortgage, pledge, lien, charge, security interest or
encumbrance of any kind upon any of its property or assets, income or profits,
whether now owned or hereafter acquired; or (viii) agree to do any of the
foregoing.


2.3           Exclusivity to MBT SHAREHOLDERS and MBT. ESI and its officers,
directors, representatives and agents, from the date hereof, until the Closing
Date (unless this Agreement shall be earlier terminated as hereinafter
provided), shall not hold discussions with any person or entity, other than MBT
SHAREHOLDERS and MBT or their respective agents concerning the Exchange, nor
solicit, negotiate or entertain any inquiries, proposals or offers to purchase
the business of ESI, nor the shares of capital stock of ESI from any person
other than MBT SHAREHOLDERS and MBT, nor, except in connection with the normal
operation of ESI's respective business, or as required by law, or as authorized
in writing by MBT SHAREHOLDERS, disclose any confidential information concerning
ESI to any person other than MBT SHAREHOLDERS, MBT and MBT SHAREHOLDERS and
MBT’s representatives or agents. MBT SHAREHOLDERS and MBT shall from the date
hereof, and until the Closing Date, owe the identical obligations of
confidentiality and exclusivity to ESI concerning the Exchange as stated in this
Section.


2.4           Board and Shareholder Approval. The Board of Directors of ESI has
determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange. This Agreement constitutes, and all other agreements contemplated
hereby will constitute, when executed and delivered by ESI, the valid and
binding obligation of ESI, enforceable in accordance with their respective
terms.




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF ESI


Except as set forth in the ESI Disclosure Schedule (which incorporates all the
reports of ESI filed with the United States Securities and Exchange Commission)
ESI represents and warrants to MBT SHAREHOLDERS and MBT as follows, with the
knowledge and understanding that MBT SHAREHOLDERS and MBT are relying materially
upon such representations and warranties.



 
-4-

--------------------------------------------------------------------------------

 

3.1           Organization and Standing. ESI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada. ESI
has all requisite corporate power to carry on its business as it is now being
conducted and is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where such qualification is necessary
under applicable law except where the failure to qualify (individually or in the
aggregate) will not have any material adverse effect on the business or
prospects of ESI. The copies of the Articles of Incorporation and Bylaws of ESI,
as amended to date and made available to MBT SHAREHOLDERS and MBT, are true and
complete copies of these documents as now in effect.
 
                3.2           Capitalization.
 
(a)           The number of shares of capital stock which are issued and
outstanding are set forth in Recital D. All of such shares of capital stock that
are issued and outstanding are duly authorized, validly issued and outstanding,
fully paid and nonassessable, and were not issued in violation of the preemptive
rights of any person. Other than as set forth in the ESI Disclosure Schedule and
Recital D, there are no subscriptions, warrants, rights or calls or other
commitments or agreements to which ESI is a party or by which it is bound,
pursuant to which ESI is or may be required to issue or deliver securities of
any class. Other than as set forth in the ESI Disclosure Schedule and Recital D,
there are no outstanding securities convertible or exchangeable, actually or
contingently, into common stock or any other securities of ESI.


(b)           To ESI’S knowledge, all outstanding shares of ESI capital stock
have been issued and granted in compliance with all applicable securities laws
and other applicable legal requirements.


(c)           ESI has good and marketable title to all of the ESI Shares, free
and clear of all liens, claims and encumbrances of any third persons.



3.3           Subsidiaries. ESI owns one subsidiary, Ecolocap Canada Ltd


3.4           Authority. ESI’s Board of Directors has determined that the
Exchange is fair to and in the best interests of ESI’s stockholders. The
execution, delivery and performance by ESI of this Agreement (including the
contemplated issuance of up to 54,000,000 ESI Shares in accordance with this
Agreement) has been duly authorized by all necessary action on the part of ESI.
ESI has the absolute and unrestricted right, power and authority to perform its
obligations under this Agreement. This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
ESI in accordance herewith, the valid and binding obligations of ESI,
enforceable in accordance with their respective terms.


3.5           Assets. Except as set forth in the ESI Disclosure Schedule, ESI
has no material assets. ESI has good and marketable title to all of the assets
and properties listed on Schedule 3.5 and as reflected on the balance sheet
included in the ESI Financial Statements (as hereinafter defined).


3.6           Contracts and Other Commitments. Except as set forth in the ESI
Disclosure Schedule, ESI is not a party to any contracts or agreements.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
3.7           Litigation. There is no claim, action, proceeding, or
investigation pending or, to its knowledge, threatened against or affecting ESI
before or by any court, arbitrator or governmental agency or authority which, in
its reasonable judgment, could have a material adverse effect on the operations
or prospects of ESI. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against ESI or
asserted against ESI that has not been paid.


3.8           Taxes. For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Taxes") shall mean any federal, state, local or foreign
income, alternative or add- on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)           ESI has duly filed all Returns required to be filed by it other
than Returns (individually and in the aggregate) where the failure to file would
have no material adverse effect on the business or prospects of ESI. All such
Returns were, when filed, and to the knowledge of ESI are, accurate and complete
in all material respects and were prepared in conformity with applicable laws
and regulations. ESI has paid or will pay in full or has adequately reserved
against all Taxes otherwise assessed against it through the Closing Date.


(b)           ESI is not a party to any pending action or proceeding by any
governmental authority for the assessment of any Tax, and, to the knowledge of
ESI, no claim for assessment or collection of any Tax related to ESI has been
asserted against ESI that has not been paid. There are no Tax liens upon the
assets of ESI. There is no valid basis, to ESI 's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to ESI by any governmental authority.


3.9           Compliance with Laws and Regulations. ESI has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of ESI is conducted or
to which ESI is subject, including all requisite filings with the SEC. ESI has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.10         Hazardous Materials. To the knowledge of ESI, ESI has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of "Hazardous Materials." As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated pursuant to Section 307(a) and 311 (b)(2)(A) of the Federal Clean
Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the Federal Clean
Air Act, 42 USC § 3412, Section 3001 of the Federal Resource Conservation and
Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic Substances Control
Act, 15 USC § 2606, or Section 101(14) and Section 102 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §§ 9601(14),
9602.



 
-6-

--------------------------------------------------------------------------------

 

3.11          No Breaches. The making and performance of this Agreement will not
(i) conflict with or violate the Articles of Incorporation or the Bylaws of ESI,
(ii) violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which ESI is a party or by which ESI or any of its
businesses, or operations may be bound or affected or (iii) result in any breach
or termination of, or constitute a default under, or constitute an event which,
with notice or lapse of time, or both, would become a default under, or result
in the creation of any encumbrance upon any material asset of ESI under, or
create any rights of termination, cancellation or acceleration in any person
under, any contract.


3.12          Employees. ESI has no employees that are represented by any labor
union or collective bargaining unit. Nor does ESI have any employment agreements
or compensation plans which are in effect with anyone.


3.13          Financial Statements. Year end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the "Financial Statements"). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of ESI for the periods indicated, prepared in
accordance with generally accepted accounting principles ("GAAP"), consistently
applied. There are no assets of ESI the value of which is materially overstated
in said balance sheets.


3.14          Absence of Certain Changes or Events. Except as set forth in the
ESI Disclosure Schedule, since June 30, 2009 (the "Balance Sheet Dates"), there
has not been:


(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of ESI;


(b)           any material damage, destruction or loss of any material
properties of ESI, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
ESI and has been conducted;


(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of ESI; and


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which ESI has reason to believe, might be
expected to result in, a material adverse change in the business or prospects of
ESI.


3.15          Government Licenses, Permits, Authorizations. ESI has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits"). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
ESI, threatened.



 
-7-

--------------------------------------------------------------------------------

 

3.16           Employee Benefit Plans.


(a)           ESI has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.


(b)           ESI has not maintained, sponsored or contributed to, any employee
pension benefit plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")) or any similar pension
benefit plan under the laws of any foreign jurisdiction.


(c)           Except as set forth in the ESI Disclosure Schedule, neither the
execution, delivery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of ESI, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17           Business Locations. Other than as set forth in the ESI Disclosure
Schedule, ESI does not own or lease any real or personal property in any state
or country.


3.18           Intellectual Property. ESI owns no intellectual property of any
kind. ESI is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.


3.19           Governmental Approvals. Except as set forth in the ESI Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by ESI with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with ESI’s execution, delivery and performance of this
Agreement. Except as set forth in the ESI Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of ESI to enable
ESI to enter into and carry out this Agreement.


3.20           Transactions with Affiliates. Except as set forth in the ESI
Disclosure Schedule, ESI is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from ESI; nor are there any transactions
of a continuing nature between ESI and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of ESI for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term "Affiliate" shall mean any person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified. As used in the foregoing definition, the
term (i) "control” shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(ii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other entity.



 
-8-

--------------------------------------------------------------------------------

 

3.21           No Distributions. ESI has not made nor has any intention of
making any distribution or payment to any of its shareholders with respect to
any of its shares prior to the Closing Date.


3.22           Liabilities. ESI has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the ESI Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
ESI, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and ESI Disclosure Schedule.


3.23           Accounts Receivable. ESI has no accounts receivable.


3.24           Insurance. ESI has no insurance policies in effect.


3.25           No Omissions or Untrue Statements. To the best of each party’s
knowledge no representation or warranty made by ESI to MBT SHAREHOLDERS and MBT
in this Agreement, the ESI Disclosure Schedule or in any certificate of an ESI
officer required to be delivered to MBT SHAREHOLDERS pursuant to the terms of
this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading as of the date hereof and
as of the Closing Date.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF MBT SHAREHOLDERS AND MBT


Except as set forth in the MBT Disclosure Schedule, MBT SHAREHOLDERS and MBT
jointly and severally represent and warrant to ESI as follows as of the date
hereof and as of the Closing Date:


4.1           Organization and Standing of MBT. MBT is a corporation duly
organized, validly existing and in good standing under the laws of the state of
NEVADA and has the corporate power to carry on its business as now conducted and
to own its assets and is duly qualified to transact business as a foreign
corporation in each state where such qualification is necessary except where the
failure to qualify will not have a material adverse effect on the business or
prospects of MBT. The copies of the Articles of Incorporation and Bylaws of MBT,
as amended to date, and made available to ESI, are true and complete copies of
those documents as now in effect.


4.2           Authority. The Board of Directors of MBT has determined that the
Exchange is advisable and in the best interests of the MBT SHAREHOLDERS and MBT.
MBT has approved and adopted this Agreement and the terms of the Exchange and
has adopted a resolution recommending approval and adoption of this Agreement
and the Exchange by MBT’s stockholders. This Agreement constitutes, and all
other agreements contemplated hereby will constitute, when executed and
delivered by MBT in accordance herewith, the valid and binding obligations of
MBT, enforceable in accordance with their respective terms.
 
 
 
-9-

--------------------------------------------------------------------------------

 

 
4.3           No Conflict. The making and performance of this Agreement will not
(i) conflict with the Articles of Incorporation or the Bylaws of MBT, (ii)
violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which MBT is a party or by which MBT or any of their
material assets, business, or operations may be bound or affected, or (iii)
result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of MBT, or create any rights of termination, cancellation, or acceleration
in any person under any material agreement, arrangement, or commitment.


4.4           Properties. Except as set forth in the MBT Disclosure Schedule,
MBT SHAREHOLDERS has good and marketable title to all of the MBT Shares, free
and clear of all liens, claims and encumbrances of third persons whatsoever, and
MBT has good and marketable title to all of the assets and properties which it
purports to own as reflected on the balance sheet included in the MBT Financial
Statements (as hereinafter defined), or thereafter acquired.


4.5           Capitalization of MBT. The authorized capital stock of MBT
consists of   shares of Common Stock, $0.01 par value per share, of which 2,000
shares are issued and outstanding.  There are no other classes of securities
authorized for issuance by MBT.   Such outstanding shares of Common Stock are
duly authorized, validly issued, fully paid, and non-assessable. As of the date
hereof, there were no outstanding options, warrants or rights of conversion or
other rights, agreements, arrangements or commitments relating to the capital
stock of MBT or obligating MBT to issue or sell shares of Common Stock. To MBT’S
knowledge, all outstanding shares of MBT capital stock have been issued and
granted in compliance with all applicable legal requirements.


4.6           Governmental Approval; Consents. No authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by MBT SHAREHOLDERS or MBT with any governmental
authority, domestic or foreign, federal, state or local, is required in
connection with MBT SHAREHOLDERSS OR MBT’s execution, delivery and performance
of this Agreement. Except as set forth in the MBT Disclosure Schedule, no
consents of any other parties are required to be received by or on the part of
MBT SHAREHOLDERS or MBT to enable MBT SHAREHOLDERS and MBT to enter into and
carry out this Agreement.


4.7           Adverse Developments. Since May 31, 2009 there have been no
material adverse changes in the assets, liabilities, properties, operations or
financial condition of MBT, and no event has occurred other than in the ordinary
and usual course of business or as set forth in the MBT Financial Statements
which could be reasonably expected to have a materially adverse effect upon MBT.


4.8           Taxes.  MBT has duly filed all returns required to be filed. All
such returns were, when filed, and to MBT 's knowledge are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. MBT has paid in full all taxes through the
Closing Date. MBT is not a party to any pending action or proceeding by any
governmental authority for the assessment of any tax, and, to the knowledge of
MBT, no claim for assessment or collection of any tax has been asserted against
MBT that have not been paid. There are no tax liens upon the assets of MBT.
There is no valid basis, to MBT 's knowledge, for any assessment, deficiency,
notice, 30-day letter or similar intention to assess any tax to be issued to MBT
by any governmental authority.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
4.9             Litigation. Except as set forth on the MBT Disclosure Schedule,
there is no material claim, action, proceeding, or investigation pending or, to
their knowledge, threatened against or affecting MBT SHAREHOLDERS or MBT before
or by any court, arbitrator or governmental agency or authority. There are no
material decrees, injunctions or orders of any court, governmental department,
agency or arbitration outstanding against MBT SHAREHOLDERS or MBT.


4.10           Compliance with Laws and Regulations. MBT has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.


4.11           Governmental Licenses, Permits and Authorizations. MBT has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12           Liabilities. MBT has no material direct or indirect liabilities,
as that term is defined in Section 3.22 ("MBT Liabilities"), whether or not of a
kind required by generally accepted accounting principles to be set forth on a
financial statement, other than (i) MBT Liabilities fully and adequately
reflected or reserved against on the MBT Balance Sheet, (ii) MBT Liabilities
incurred in the ordinary course of the business of MBT, and (iii) MBT
Liabilities otherwise disclosed in this Agreement, including the Exhibits
hereto.


4.13           MBT SHAREHOLDERS's Representations Regarding ESI Shares.


(a)           MBT SHAREHOLDERS acknowledge that ESI have very limited assets and
business and that the ESI Shares are speculative and involve a high degree of
risk, including among many other risks that the ESI Shares will be restricted as
elsewhere described in this Agreement and will not be transferable unless first
registered under the Securities Act of 1933, as amended ("Act"), or pursuant to
an exemption from the Act's registration requirements.


(b)           MBT SHAREHOLDERS acknowledge and agree that they have been
furnished with copies of the periodic reports of ESI filed with the United
States Securities and Exchange Commission including those on Forms 10-K and 10-Q
since ESI’s inception. MBT SHAREHOLDERS have had an opportunity to ask questions
of and receive answers from ESI regarding its business, assets, results of
operations, financial condition and plan of operation and the terms and
conditions of the issuance of the ESI Shares.


(c)           MBT SHAREHOLDERS are residents of the states of Illinois, Iowa and
the country of South Korea.
 
(d)           MBT SHAREHOLDERS, acting with the assistance of counsel and other
professional advisers, possess such knowledge and experience in financial, tax
and business matters as to enable them to utilize the information made available
by ESI, to evaluate the merits and risks of acquiring the ESI Shares and to make
an informed investment decision with respect thereto.



 
-11-

--------------------------------------------------------------------------------

 

(e)           MBT SHAREHOLDERS were not solicited by ESI or anyone on ESI's
behalf to enter into any transaction whatsoever, by any form of general
solicitation or general advertising, as those terms are defined in Regulation D
of the Securities Act of 1933.


(f)           MBT SHAREHOLDERS: (i) are all “accredited investors” as that term
is defined in Rule 501 of Reg. D of the Securities Act of 1933; and, (ii) have a
preexisting relationship with ESI.


4.14           Contracts and Other Commitments. Schedule 4.14 of the MBT
Disclosure Schedule consists of a true and complete list of all material
contracts, agreements, commitments and other instruments (whether oral or
written) to which MBT is a party. MBT has made or will make available to ESI a
copy of each such contract. All such contracts are valid and binding upon MBT
and are in full force and effect and are enforceable in accordance with their
respective terms. No such contracts are in breach, and no event has occurred
which, with the lapse of time or action by a third party, could result in a
material default under the terms thereof. To MBT’S knowledge, no stockholder of
MBT has received any payment from any contracting party in connection with or as
an inducement for causing MBT to enter into any such contract.


4.15           Absence of Certain Changes or Events. Except as set forth in the
MBT Disclosure Schedule, since May 31, 2009 (the "Balance Sheet Date"), there
has not been:


(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of MBT;


(b)           any material damage, destruction or loss of any material
properties of MBT, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
MBT and has been conducted;




(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of MBT; and


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which MBT has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
MBT.


4.16           Financial Statements. The MBT Disclosure Schedule contains
audited financial statements for the ten month period ended May 31, 2009
(collectively the "MBT Financial Statements"). The MBT Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of MBT for the periods indicated, prepared in
accordance with GAAP, consistently applied. There are no assets of MBT the value
of which is materially overstated in said balance sheets.



 
-12-

--------------------------------------------------------------------------------

 

4.17           MBT Intellectual Property. Schedule 4.17 of the MBT Disclosure
Schedule sets forth a complete and correct list and summary description of all
intellectual property, including computer software, trademarks, trade names,
service marks, service names, brand names, copyrights and patents, registrations
thereof and applications therefore, applicable to or used in the business of
MBT, together with a complete list of all licenses granted by or to MBT with
respect to any of the above. Except as otherwise set forth in Schedule 4.17 all
such trademarks, trade names, service marks, service names, brand names,
copyrights and patents are owned by MBT, free and clear of all liens, claims,
security interests and encumbrances of any nature whatsoever. MBT is not
currently in receipt of any notice of any violation or infringements of, and is
not knowingly violating or infringing, the rights of others in any trademark,
trade name, service mark, copyright, patent, trade secret, know-how or other
intangible asset. MBT has not (i) licensed any of the material proprietary
assets to any person or entity on an exclusive basis, or (ii) entered into any
covenant not to compete or agreement limiting its ability to exploit fully any
proprietary asset or to transact business in any market or geographical area or
with any person or entity.


4.18           Subsidiaries. Except as set forth in Schedule 4.18 of the MBT
Disclosure Schedule, MBT owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.


4.19           Hazardous Materials. To the knowledge of MBT, MBT has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated which is found to be toxic or harmful to humans or
the environment when present in certain amounts or quantities.


4.20           Employees. MBT has no employees that are represented by any labor
union or collective bargaining unit.


4.21           Employee Benefit Plans. The MBT Disclosure Schedule identifies
each salary, bonus, material deferred compensation, material incentive
compensation, stock purchase, stock option, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program or material agreement.


4.22           Business Locations. Other than as set forth in the MBT Disclosure
Schedule, MBT does not own or lease any real or personal property in any state
or country.


4.23           Insurance. Except as set forth in Schedule 4.23 of the MBT
Disclosure Schedule, MBT has no insurance policies in effect.


4.24           No Omission or Untrue Statement. To the best of each party’s
knowledge, no representation or warranty made by MBT SHAREHOLDERS or MBT to ESI
in this Agreement, in the MBT Disclosure Schedule or in any certificate of a MBT
officer required to be delivered to ESI pursuant to the terms of this Agreement
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading as of the date hereof and as of the Closing
Date.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
ARTICLE V


CLOSING


5.1           Closing. The Exchange shall be completed on the first business day
after the day on which the last of the conditions contained in this Article V is
fulfilled or waived (the “Closing Date”); provided, however, that in no event
shall the Closing occur later than Sept 8, 2009, unless otherwise agreed to by
the parties. The Closing shall take place at the office of Claude Pellerin,
Esquire, 300 St-Sacrement, suite 209, Montreal, province of Quebec, Canada  or
such other place as the parties may agree. At the Closing, ESI, MBT SHAREHOLDERS
and MBT shall make the deliveries contemplated by this Agreement, and in
accordance with the terms of this Agreement.


5.2           ESI’s Closing Deliveries. At the Closing, in addition to documents
referred elsewhere, ESI shall deliver, or cause to be delivered, to MBT:


(a)           a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of ESI, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that ESI has complied
with or performed in all material respects all terms, covenants and conditions
to be complied with or performed by ESI on or prior to the Closing Date;


(b)           certificates representing the ESI Shares issuable upon
consummation of
the Exchange;


(c)           Certified resolution of the Board of Directors and shareholders
authorizing and approving the transactions set forth herein;
 
(d)           The ESI Disclosure Schedule;


(e)           such other documents as MBT SHAREHOLDERS, MBT, or their counsel
may reasonably require.


5.3           MBT’s Closing Deliveries. At the Closing, in addition to documents
referred to elsewhere, MBT SHAREHOLDERS and/or MBT shall deliver to ESI:


(a)           a certificate of MBT, dated as of the Closing Date, executed by
the President or Chief Executive Officer of MBT to the effect that the
representations and warranties of MBT SHAREHOLDERS contained in this Agreement
are true and correct in all material respects and that MBT has complied with or
performed in all material respects all terms, covenants, and conditions to be
complied with or performed by MBT on or prior to the Closing Date;


(b)           certificates representing MBT Shares owned by MBT SHAREHOLDERS,
duly endorsed for transfer or accompanied by a properly executed stock power;


(c)           certified resolutions of the Board of Directors and shareholders
of MBT, authorizing and approving the transactions set forth herein;
 
 
 
-14-

--------------------------------------------------------------------------------

 

 
(d)           the MBT Disclosure Schedule;


(e)           such other documents as ESI or it's counsel may reasonably
require.




ARTICLE VI


CONDITIONS TO OBLIGATIONS OF ESI


The obligation of ESI to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1           Compliance by MBT SHAREHOLDERS and MBT. MBT SHAREHOLDERS and MBT
shall have performed and complied in all material respects with all agreements
and conditions required by this Agreement to be performed or complied with in
all material respects by MBT SHAREHOLDERS and MBT prior to or on the Closing
Date;


6.2           Accuracy of MBT SHAREHOLDERS and MBT's Representations. MBT
SHAREHOLDERS and MBT’s representations and warranties contained in this
Agreement (including the Disclosure Schedule) or any schedule, certificate, or
other instrument delivered pursuant to the provisions hereof or in connection
with the transactions contemplated hereby shall be true and correct in all
material respects at and as of the Closing Date (except for such changes
permitted by this Agreement) and shall be deemed to be made again as of the
Closing Date.


6.3           Documents. All documents and instruments required hereunder to be
delivered by MBT SHAREHOLDERS or MBT to ESI at the Closing shall be delivered in
form and substance reasonably satisfactory to ESI and its counsel.


6.4           Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to ESI’s knowledge, be threatened.


6.5           Material Adverse Change. Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
June 30, 2009 in the financial position, results of operations, assets, or
liabilities of MBT, nor shall any event or circumstance have occurred which
would result in a material adverse change in the financial position, results of
operations, assets, or liabilities of MBT.


6.6           Approval by Board of Directors. The Board of Directors  ESI shall
have approved this Agreement and the transactions contemplated hereby.


6.7           Satisfaction with Due Diligence. ESI shall have been satisfied
with its due diligence review of MBT, its subsidiaries and their operations.





 
-15-

--------------------------------------------------------------------------------

 

6.8           Regulatory Compliance. ESI shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.




ARTICLE VII


CONDITIONS TO MBT SHAREHOLDERS AND MBT'S OBLIGATIONS


MBT SHAREHOLDERS and MBT's obligation to consummate the Closing is subject to
the following conditions:


7.1           Compliance by ESI.  ESI shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by them prior to or on the Closing Date.


7.2           Accuracy of Representations of ESI. The representations and
warranties of ESI contained in this Agreement (including the exhibits hereto and
the ESI Disclosure Schedule) or any schedule, certificate, or other instrument
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3           Continuation as Publicly Traded Company. ESI shares shall continue
to trade on the FINRA Bulletin Board System.


7.4           Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or to MBT SHAREHOLDERS’ and MBT’s knowledge, be threatened.


7.5           Documents. All documents and instruments required hereunder to be
delivered by ESI to MBT SHAREHOLDERS and MBT at the Closing shall be delivered
in form and substance reasonably satisfactory to MBT SHAREHOLDERS, MBT and their
counsel.


7.6           Balance Sheet. Except as set forth in Section 7.6 of the ESI
Disclosure Schedule, ESI shall have no liabilities except as incurred in the
ordinary course of business, as reflected on ESI's most recent balance sheet, or
as otherwise approved by MBT SHAREHOLDERS.


7.7           Approval by Board of Directors and Shareholders. The Board of
Directors and shareholders of MBT shall have approved this Agreement and the
transactions contemplated hereby.


7.8           Satisfaction with Due Diligence. MBT shall have been satisfied
with its due diligence review of ESI and its subsidiary and satisfied itself
that ESI shares of common stock are traded FINRA OTC Bulletin Board System.


7.9           Regulatory Compliance. MBT shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
7.10         Outstanding Shares. ESI remains a publicly traded corporation and
ESI shall have 43,813,739 shares of ESI common stock issued and outstanding
prior to the Closing.




ARTICLE VIII


TERMINATION


8.1           Termination Prior to Closing.


(a)           If the Closing has not occurred by September 15, 2009, any party
may terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or conditions of this
Agreement and such breach has prevented the timely closing of the Exchange.
Notwithstanding the above, such deadline may be extended one or more times, only
by mutual written consent of MBT SHAREHOLDERS, MBT, and ESI;


(b)           Prior to September 8, 2009, any party may terminate this Agreement
following the insolvency or bankruptcy of the other party hereto, or if any one
or more of the conditions to Closing set forth in Article VI or Article VII
shall become incapable of fulfillment or there shall have occurred a material
breach of this Agreement and either such condition of breach shall not have been
waived by the party for whose benefit the condition was established, then ESI
(in the case of a condition in Article VI) or MBT SHAREHOLDERS (in the case of a
condition specified in Article VII) may terminate this Agreement. In addition,
either ESI or MBT SHAREHOLDERS may terminate this Agreement upon written notice
to the other if it shall reasonably determine that the Exchange has become
inadvisable by reason of the institution or threat by any federal, state or
municipal governmental authorities of a formal investigation or of any action,
suit or proceeding of any kind against either or both parties.


8.2           Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.


 
 
 
 

 

 
-17-

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX


ADDITIONAL COVENANTS


9.1           Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties' obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2           Changes in Representations and Warranties of a Party. Between the
date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (A) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (B) any impending or threatened breach in any
material respect of any of the party's representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.


9.3           Name Change. As soon as practicable after the Closing, ESI shall
change its name to MBT Inc, DBA Micro Bubble Technologies USA (MBTI) " or other
similar name approved by ESI SHAREHOLDERS.


9.4           Increase in Authorized Capital. As soon as practicable after the
Closing, ESI will increase its authorized shares of common stock from
100,000,000 shares to 500,000,000.


9.5           Shares Issued to Tri Vu Truong.  At Closing, 750,000 restricted
shares of common stock will be issued to Tri Vu Truong as compensation for
services rendered to the ESI.


9.6           SEC Filings. The parties agree that the following filings shall be
made with the Securities and Exchange Commission ("Commission"): (a) an
information statement prepared pursuant to the requirements of Rule 14f-1 under
the Exchange Act shall be filed with the Commission; (b) a report on Form 8-K
will be filed with the Commission disclosing the consummation of the Exchange;
and, (c) any and all other filings necessary to comply with the Exchange Act.


9.7           Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, MBT shall continue to conduct its
businesses and maintain its business relationships in the ordinary and usual
course consistent with past practice and will not, without limitation, without
the prior written consent of ESI:


(a)           Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;


(b)           Agree to, or assume guarantee, endorse or otherwise in any way be
or become responsible or liable for, directly or indirectly, any material
contingent obligation;
 
 
 
-18-

--------------------------------------------------------------------------------

 

 
(c)           Make any material capital expenditures;


(d)           Enter into any transaction concerning a merger or consolidation
other than with the other party hereto or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business;


(e)           Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)           Make or suffer to exist any advances or loans to, or investments
in any person, firm, corporation or other business entity not a party to this
Agreement;


(g)           Enter into any new material agreement or be or become liable under
any new material agreement, for the lease, hire or use of any real or personal
property; or


(h)           Create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired.




ARTICLE X


SECURITIES


10.1           ESI Shares Not Registered. MBT SHAREHOLDERS have been advised
that the ESI Shares have not been and when issued, will not be registered under
the Securities Act of 1933, the securities laws of any state of the United
States or the securities laws of any other country and that in issuing and
selling the ESI Shares to MBT SHAREHOLDERS pursuant hereto, ESI is relying upon
the exemption from registration contained in Reg. D of the Securities Act of
1933 and will bear a restrictive legend substantially in the following form:


The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.





 
-19-

--------------------------------------------------------------------------------

 

10.2           Indemnification by ESI. ESI shall indemnify MBT SHAREHOLDERS and
MBT in respect of, and hold MBT SHAREHOLDERS and MBT harmless against, any and
all debts, obligations and other liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether known or unknown, or due or to become
due or otherwise), monetary damages, fines fees, penalties, interest
obligations, deficiencies, losses and expenses (including without limitation
attorneys fees and litigation costs) incurred or suffered by MBT SHAREHOLDERS
and MBT:




(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of ESI contained in this Agreement;
and


(b)           resulting from any liability of ESI incurred or resulting from
activities that took place prior to the Closing not disclosed on the ESI
Financial Statements.




10.3           Indemnification by MBT SHAREHOLDERS and MBT. MBT SHAREHOLDERS and
MBT shall jointly and severally indemnify ESI in respect of, and hold ESI
harmless against, any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), monetary damages, fines fees, penalties,
interest obligations, deficiencies, losses and expenses (including without
limitation attorneys fees and litigation costs) incurred or suffered by ESI:


(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of MBT SHAREHOLDERS or MBT
contained in this Agreement; and,


(b)           resulting from any liability of MBT SHAREHOLDERS or MBT incurred
or resulting from activities that took place prior to the Closing not disclosed
on the MBT Financial Statements.


ARTICLE XI


MISCELLANEOUS


11.1           Expenses. Each party shall each pay its own expenses incident to
the negotiation, preparation, and carrying out of this Agreement, including
legal and accounting and audit fees.


11.2           Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in any certificate delivered by or on
behalf of ESI or MBT SHAREHOLDERS or MBT pursuant hereto, or in connection with
the actions contemplated hereby shall be deemed representations, warranties and
covenants by MBT SHAREHOLDERS, MBT and ESI as the case may be, hereunder. All
representations, warranties, and covenants made by ESI, or MBT SHAREHOLDERS or
MBT in this Agreement, or pursuant hereto, shall survive the Closing in a period
of two (2) years.



 
-20-

--------------------------------------------------------------------------------

 

11.3           Publicity. MBT SHAREHOLDERS, MBT, and ESI shall not issue any
press release or make any other public statement, in each case, relating to, in
connection with or arising out of this Agreement or the transactions
contemplated hereby, without obtaining the prior approval of the other, which
shall not be unreasonably withheld or delayed, except that prior approval shall
not be required if, in the reasonable judgment of ESI prior approval by MBT
SHAREHOLDERS or MBT would prevent the timely dissemination of such release or
statement in violation of applicable federal securities laws, rules or
regulations or policies of the Bulletin Board.
 
11.4           Non Disclosure. A disclosing party will not at any time after the
date of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) ("Confidential Information"). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure bythe disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.


11.5           Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


11.6           Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service or the PRC
Postal Service, as the case may be, registered or certified mail, return receipt
requested, or (iii) personally delivered by a nationally recognized express
overnight courier service, charges prepaid, to the following addresses (or such
other addresses as the parties may specify from time to time in accordance with
this Section)
 
 

 
-21-

--------------------------------------------------------------------------------

 

 
                                (a)           To MBT SHAREHOLDERS:
1250 S. Grove Ave, Suite 308, Barrington Il 60010
(b)           To MBT:
            1250 S. Grove Ave, Suite 308, Barrington Il 60010
(c)           To ESI:
740 Notre-Dame W. Suite 1525, Montreal (Quebec)


Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service, or (iii) 72
hours after shipment by such courier service.


11.7           Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of the any state or federal court sitting
in the state of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he/she/it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


11.8           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


11.9           No Implied Waiver; Remedies. No failure or delay on the part of
the parties hereto to exercise any right, power, or privilege hereunder or under
any instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


11.10         Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.


11.11         Headings. The headings of the Sections of this Agreement, where
employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify,
interpret or construe the meanings of the parties.


11.12         Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
11.13         Attorneys Fees. In the event any legal action is brought to
interpret or enforce this Agreement, the party prevailing in such action shall
be entitled to recover its attorney’s fees and costs in addition to any other
relief that it is entitled.


11.14         Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-23-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.




ESI:
ECOLOCAP SOLUTIONS INC.
a Nevada Corporation
         
By
TRI VU TRUONG
Tri Vu Truong, President
       







MBT:
MICRO BUBBLE TECHNOLOGIES, INC., a
Nevada corporation
   
By: MICHAEL SIEGEL
 
       Michael Siegel, President
   





MBT SHAREHOLDERS:
 
 
SIGNATURE
     
Jeung Y. Kwak
JEUNG Y. KWAK
     
Michael Siegel
 
MICHAEL SIEGEL
     
Rob Egger
 
ROB EGGER
     
Bradley Snower
 
BRADLEY SNOWER
     
Young Yeal Kwak
 
YOUNG YEAL KWAK
     
Han Jung Kim
 
HAN JUNG KIM
     
Chi Woo Nam
 
CHI WOO NAM
     
Joong Haeng Lee
 
JOONG HAENG LEE
     
Hyeong Woo Choi
 
HYEONG WOO CHOI
     



 
 
-24-

--------------------------------------------------------------------------------

 






 
EXHIBIT A


MBT SHAREHOLDERS
 
 




NAME
No. of Shares
Percentage Ownership
     
Jeung Kwak
800
40%
Michael Siegel
660
33%
Robert Egger Jr.
100
5%
Bradley Snower
200
10%
Young Yeal Kwak
150
7.5%
Han Joong Kim
30
1.5%
Chi Woo Nam
30
1.5%
Joong Haeng Lee
15
.75%
Hyong Woo Choi
15
.75%
Total:
2000
100%


 
 

 

 
-25-

--------------------------------------------------------------------------------

 



ESI Disclosure Schedule


The Company has executed a lease for its Montreal office, at a minimum annual
rent of approximately $64,000 per year.
The term of the Montreal Lease is February 15, 2014.
A provision have been taken in the financial to cover the monthly lease of
$6,001.20 including taxes ($5,316.68 before taxes), for a period of 6 months =
$36,007.20 (or $31,900.08 before taxes), that covers Company’s default, after
vacating the premises.
Office Equipment: Balance at June 30, 2009     Net Book Value   $16,440
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-26-

--------------------------------------------------------------------------------

 





MBT Disclosure Schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
-27-

--------------------------------------------------------------------------------

 
